ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 06-049 and 06-077, concluding that BARRY WAYNE HOROWITZ of EAST BRUNSWICK, who was admitted to the bar of this State in 1986, and who has been suspended from the practice of law since July 23, 2004, by Orders of this Court filed July 23, 2004, and May 24, 2006, should be suspended from practice for a period of six months for the unethical conduct established in DRB 06-049 and disbarred as a matter of reciprocal discipline in DRB 06-077;
And DRB 06-049 having been before the Disciplinary Review Board pursuant to Rule 1:20 — 4(f)(2) (default by respondent) and respondent having been deemed to have admitted violation of Rule 1:20-20(b)(15) and RPC 8.1(b) (failure to cooperate with ethics authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board in DRB 06-077 having recommended pursuant to Rule 1:20-14(a)(4)(E) that BARRY WAYNE HOROWITZ be disbarred as a matter of reciprocal discipline following his disbarment in New York on charges of unethical conduct that in New Jersey constitute violations of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having determined that respondent’s history of unethical conduct and his abandonment of his clients warrants disbarment. In re Kantor, 180 N.J. 226, 850 A.2d 473 (2004);
*284And BARRY WAYNE HOROWITZ having failed to appear on the return date of the Orders to Show Cause issued by the Court in respect of DRB 06-049 and DRB 06-077;
And good cause appearing;
It is ORDERED that BARRY WAYNE HOROWITZ be disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BARRY WAYNE HOROWITZ pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.